ro Case 3:19-cv-06070-RJB Document 1-2 Filed 11/08/19 Page 1 of 2
e _ 4

Ad) 440 (Rev OO LE) Suramens ina Chil Action

UNITED STATES DISTRICT COURT

gor the

 

 

 

Western District of Washington

JOSE VELEZ

19-cv-6070¥5D

 

Plaintiffs}

¥. Civil Action No.

Suns Corporation, Tenglica, inc., Kim Gilligan,
Does 1-10, inclusive.

 

Defendant(s}
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addres
(Dekendane’s name and address} & 6 Comoration dibla! Sun's Teriyaki,

{st Avenue Northwest, Kelso, WA

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a2) or (3) —~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiffor plaintiffs attorney,

whose name and address are:
Jose Velez
3986 & Semoran Bld #317

Onanda, FL 32822

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

 
 

vo . Case 3:19-cv-06070-RJB Document 1-2 Filed 11/08/19 Page 2 of 2

6 “

} Semnons ina Civil Action (Page 5

    

PROOF OF SERVICE
(This sectian should nat be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by mie on (date)

 

ST L personally served the surmmons on the individual at (place)

 

on date} oar

 

“1 left the summons at the individual’s residence or usual place of abode with name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual's last known address; or

) | served the summons on frame of individual} , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ;or
[returned the summons unexecuted because ; OF
SV Other (specify:
My fees are $ for travel and $ for services, for a total of $ 0

| declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Primed same and title

 

Server 's address

Additional information regarding attempted service, etc:

 
